          Case 1:20-cr-00017-CCB Document 39 Filed 11/22/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

                                    )
UNITED STATES                       )
                                    )
      v.                            )
                                    )                  Criminal No. 1:20-cr-00017-CCB-1
ROBERT HANKARD,                     )
                                    )
____________________________________)

         DEFENDANT’S MOTION FOR LEAVE TO FILE SEALED MATERIAL


       Counsel for defendant Robert Hankard respectfully moves this Court for an order to seal

Defendant’s Status Report. Defendant’s Status Report contains personal health information. The

sealing requested is necessary to ensure the privacy of this health information.


       WHEREFORE, for the foregoing reasons, David Benowitz respectfully requests that this

Court grant his Motion for Leave to Filed Sealed Material and order that Defendant’s Status

Report be sealed and entry on the public docket of the material contained in Defendant’s Status

Report be delayed until further order of this Court.


                                              Respectfully submitted,


                                              ____________/s/______________
                                              David Benowitz
                                              Bar # 17672
                                              Price Benowitz LLP
                                              409 Seventh Street, NW. Suite 200
                                              Washington, DC 20004
                                              (202) 271-5249 (c)
                                              (202) 664-1331 (f)
                                              david@pricebenowitz.com

                                              Counsel for Robert Hankard
         Case 1:20-cr-00017-CCB Document 39 Filed 11/22/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 22nd day of November 2020, I caused a true and correct copy
of the foregoing Status Report to be delivered via CM/ECF to all parties in this matter.

                                             ____________/s/______________
                                             David Benowitz




                                                2
